Citation Nr: 0204465	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.   99-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
osteoid osteoma on the right proximal femur with stress 
fracture of the right femoral neck, currently evaluated as 30 
percent disabling.  

2.  Service connection for a low back disability (to include 
degenerative arthritis of the lumbar spine), claimed both on 
a direct basis and as secondary to the service-connected 
right femur disability.  

3.  Service connection for a left hip disability (to include 
arthritis), claimed  both on a direct basis and as secondary 
to the service-connected right femur disability.  

4.  Service connection for a right hip disability 
(specifically to include arthritis, but separate from the 
veteran's service-connected residuals of a osteoid osteoma of 
the right proximal femur and stress fracture of the right 
femoral neck), claimed both on a direct basis and as 
secondary to the service-connected right femur disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
June 1974. 

In a December 1974 rating decision, service connection was 
granted for osteoid osteoma of the right proximal femur with 
stress fracture of the right femoral neck.
A 60 percent disability rating was assigned.  In an October 
1977 rating decision, the veteran's 60 percent rating for his 
osteoid osteoma was reduced to 10 percent.  
In February 1980, the Board of Veterans' Appeals (the Board) 
denied the veteran's claim for an increased rating from 10 
percent for his osteoid osteoma of the right femur with 
stress fracture.  

In September 1998, the veteran filed a claim for an increased 
disability rating.  This appeal arises from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which granted 
the veteran's claim of entitlement to an increased rating for 
the service-connected osteoid osteoma, right proximal femur 
with stress fracture, right femoral neck, to 30 percent, and 
denied service connection for degenerative arthritis of the 
lumbar spine and arthritic changes of the hips.  The appeal 
also arises from a January 2000 rating decision which denied 
entitlement to a TDIU.  

For reasons which will be explained below, the issues of an 
increased rating for the service-connected osteoid osteoma of 
the right proximal femur with stress fracture of the right 
femoral neck entitlement to service connection for a 
bilateral hip disability and entitlement to a TDIU will be 
addressed in the REMAND portion of this decision.  

Additional comments

By rating decision dated September 1999, the RO denied the 
veteran's claim of service connection for memory loss, 
impotence, a right knee condition and a right groin condition 
on the basis that they were not well grounded.  The veteran 
has not appealed those determinations.  

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This law eliminated the well groundedness requirement and 
provides that any veteran whose claim was denied or dismissed 
by VA on the basis that it was not well grounded and the VA 
decision  became final during the period from July 14, 1999 
to November 9, 2000, may have his or her claim readjudicated 
pursuant to the new law.  

In light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claim readjudicated 
under the new law, he must affirmatively communicate that 
intent, and his request must be received by VA no later than 
November 9, 2002.  

In a May 1999 statement the veteran also raised a claim for a 
neck disability secondary to his service-connected osteoid 
osteoma which has yet to be addressed.  That issue is 
referred to the RO.  


FINDING OF FACT

A preponderance of the medical and other evidence of record 
does not support the proposition that the veteran's current 
low back disability, which was initially identified  many 
years after service, is related to his service-connected 
osteoid osteoma of the right proximal femur and stress 
fracture of the right femoral neck.  


CONCLUSION OF LAW

A low back disability was not incurred in service and is not 
proximately due to the veteran's service-connected residuals 
of an osteoid osteoma of the right proximal femur and stress 
fracture of the right femoral neck.  38 U.S.C.A. §1110 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disability, which he claims is secondary to his service-
connected osteoid osteoma of the right femur.  

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue.  

Relevant law and regulations

Service connection - in general

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for certain chronic 
diseases, including arthritis, if such is manifests to a 
compensable degree within one year after leaving service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Factual Background

Attempts to obtain the veteran's service medical records were 
unsuccessful.  However, the veteran does not claim that he 
was treated for his low back while in service.  

In December 1974, service connection was granted for osteoid 
osteoma of the right proximal femur with a stress fracture of 
the right femoral neck.  

The veteran underwent a VA examination in July 1975.  The 
veteran described injuring his right hip in service in 
December 1973 running over rocky ground.  An x-ray was taken 
in service showing a stress fracture as well as an osteoma in 
the proximal femur.  He underwent an operation in service 
three months after the stress fracture was diagnosed to 
remove the osteoma.  Diagnosis was post traumatic, 
postoperative sequelae, stress fracture, neck of the right 
femur, postoperative excision osteoid osteoma, proximal right 
femur.  The veteran did not voice any complaints concerning 
his back.  

Of record is a report of D.G.S., M.D. dated in January 1978.  
Dr. S. noted the veteran's history of right hip osteoma.  The 
veteran complained to Dr. S. of pain in the hip area.  X-rays 
showed, in addition to deformity in the area of the right 
hip, lumbosacral hyperlordosis with wedge L5-S1 disc space.  
The impression of Dr. S. was right lumbar radiculitis 
possibly due to nerve rootlet impingement from a herniated 
disc. Bony ridge or acquired spinal stenosis.

Another VA physical examination was completed in August 1979.  
No back problems were identified.  During another VA physical 
examination, in February 1988, the veteran reported that  he 
"limps a lot".  Again he did not report back problems, and 
none were identified by the examiner.

A September 1998 VA outpatient treatment record indicates 
that the veteran complained of lower back pain as well as 
right hip pain.  The veteran submitted a statement to the RO 
in September 1998.  In essence, he stated that the he had to 
favor his right hip, which had led to a low back problem.  

The veteran underwent a VA examination in February 1999.  The 
veteran, then age 47, complained of a great deal of back and 
right hip pain.  The examiner reviewed the veteran's 
pertinent medical history, to include the January 1978 report 
of Dr. S.  
  
The examiner observed that when the veteran arose from a 
sitting position, he developed a great deal of stiffness and 
a limp on the right lower extremity which improved as he came 
down the hall, but returned once he arose from the sitting 
position after the interview.  In disrobing and dressing, the 
veteran showed grimacing, forced expirations and expressions 
of pain in his lumbosacral spine, right buttock and right 
lateral hip.  X-rays degenerative changes of the facet joints 
between L3-4 and L4-5.  The examiner's impression included 
osteoid osteoma, right proximal femur, with remote history of 
pathological fracture; excision, osteoid osteoma, proximal 
medial right femur osteoid osteoma; operative scar, deep 
tissues, from remote surgery.  The examiner also identified 
degenerative arthritis, facets L4-5, L3-4; and developing 
discopathy, lumbar lower segments.  

The examiner commented that the veteran had a low back 
condition, but that it was not related to the osteoid 
osteoma.  The examiner was unable to fully interpret the 
veteran's response to testing as far as instigation of pain 
during the examination, but his description of pain meant 
that he was limited regardless of the source.  The examiner 
opined that a planned magnetic resonance imaging (MRI) scan 
would not establish a direct relationship to the osteoid 
osteoma or stress fracture.  

A VA MRI scan from April 1999 showed that the veteran had 
degenerative disc disease at the L4-5 level with bulging.  No 
evidence of disc herniation or focal nerve root impingement 
was identified.  

An addendum to the February 1999 VA examination was prepared 
in July 1999.  The examiner noted that the veteran had a MRI 
scan of the lumbar spine in April 1999.  After reviewing the 
MRI scan, the examiner provided additional diagnoses of 
degenerative disk disease at L4-5 level with bulging 
desiccation, without herniation or nerve root impingement, 
and lumbar radiculitis secondary to above.  

In a statement to VA in April 1999, the veteran asserted that 
his lower back and left hip were compensating for the work 
his right hip could not do.  In a February 2000 statement, 
the veteran asserted that his lower back and other problems 
were a result of the injury to the right hip.  He stated that 
arthritis had spread from his right hip to his back.  

The veteran was afforded a hearing before the undersigned 
member of the Board in October 2001, a transcript of which 
has been associated with the claims folder. 
The veteran reiterated his contention that his service-
connected hip disability had caused his gait to be altered, 
which in turn had led to back problems.  He also appeared to 
contend that his service-connected hip disability had caused 
him to fall, thus injuring his back.

Analysis

Initial matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2001)].  The VCAA, which was enacted in 
November 2001, eliminated the statutory and judicial doctrine 
that claims submitted to VA had to be well grounded.  The 
VCAA simultaneously redefined the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims, thus superceding the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) [withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)], 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  
  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also redefines the obligations of VA with respect to VA's 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue which is being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for service connection for a low back 
disability, to include on both a direct and secondary basis.  
The September 1999 statement of the case provided the veteran 
with the laws and regulations regarding his denial for 
service connection of a low back disability.  The August 2000 
supplemental statement of the case again provided the veteran 
with the laws and regulations regarding his denial for 
service connection.  The RO wrote the veteran a letter in 
June 2001 specifically referencing  the VCAA, including VA's 
duty to notify and duty to assist.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.    

In this case, VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's VA outpatient treatment records have 
been obtained, and the veteran was afforded a VA examination, 
which included a nexus opinion.  There is no indication that 
additional relevant evidence exists.   

Although the veteran testified at his October 2001 hearing 
that he had recently applied for Social Security 
Administration (SSA) benefits and had had an examination 
regarding these benefits, there is no indication that the 
examination report would be of value to the Board in deciding 
this claim.  The SSA examiner would have had no reason to 
offer an opinion as to why the veteran's low back disorders 
were or were not related to his service-connected osteoid 
osteoma, and the veteran did not indicate that the matter 
came up during the examination.  Since it is not apparent 
from the record that SSA is in possession of any records 
which may be pertinent to the veteran claim, the Board 
concludes that remand of the case for the purpose of securing 
any extant records for the veteran from SSA is not warranted. 
Cf. Brock v. Brown, 10 Vet. App. 155, 161 (1997).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  In particular, as noted above the veteran was 
afforded a hearing before the undersigned Board member.  

Accordingly, the Board finds that the provisions of the VCAA 
have been satisfied and the issue is ready for appellate 
review.  

Discussion

At the outset of its discussion, the Board notes that the 
veteran's service medical records are not on file and are 
apparently lost. The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Board's analysis has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, it appears that the veteran is not contending 
that a back disability was  present during service; he does 
not contend that he was treated for back problems during 
service.  Rather, he contends that his service-connected hip 
disability caused his later-diagnosed back disability.

The evidence shows diagnoses of various low back disorders, 
including degenerative arthritis at the L4-5 and L3-4 facets, 
degenerative disc disease at the L4-5 level with bulging and 
spondylolysis at L5.  The question which must be answered by 
the Board is whether there is a relationship between the 
veteran's current back problems and his military service or 
his service-connected disability of the right lower 
extremity.

With respect to direct service connection, the evidence does 
not indicate that any back problems existed during service or 
for several years after service, and the veteran does not 
appear to contend otherwise.   

The veteran has contended that his service-connected right 
lower extremity disorder has caused his later-diagnosed back 
disability, either through altered gait mechanics or because 
of falls due to the right hip disability.  He has submitted 
no medical opinion evidence in support of his claim.   

As noted in the VCAA discussion above, VA obtained a medical 
opinion regarding a relationship between the veteran's low 
back disorder and his service-connected osteoid osteoma, 
which was unfavorable to the veteran's claim.  The VA 
examiner commented in February 1999 that the veteran's low 
back condition was not related to the osteoid osteoma.  There 
are no other medical opinions on file.  

The veteran himself contends that his low back disorders are 
related to his service-connected right hip disability.  
However, it is well-established that as a lay person without 
medical training, the veteran is not competent to provide a 
medical opinion as the etiology of his back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In summary, for the reasons discussed above, it is determined 
that the veteran's low back disorders were not sustained in 
service or within one year of leaving service, and that his 
low back disorders are not proximately due to or the result 
of his service-connected osteoid osteoma of the right femoral 
neck and stress fracture of the right femoral neck.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, and the 
veteran's claim is accordingly denied.  38 U.S.C.A §5107 
(West Supp. 2001)


ORDER

Entitlement to service connection for a low back disability 
both on a direct basis and as secondary to the veteran's 
service-connected osteoid osteoma of the right proximal femur 
and stress fracture of the right femoral neck is denied.  


REMAND

Regarding the remaining issues of an increased rating for the 
osteoid osteoma of the right proximal femur and stress 
fracture of the right femoral neck, service connection for 
bilateral hip disabilities and entitlement TDIU, the veteran 
was afforded a VA examination in July 2001 discussing the 
extent of his service-connected osteoid osteoma as well as 
the effect that this disability had on his ability to work.  
The RO sent the case to the Board in October 2001.  The RO 
never issued a Supplemental Statement of the Case addressing 
the July 2001 VA examination.  

Although recent changes in VA regulations allow the Board to 
undertake case development under many circumstances, it is 
still incumbent on ROs to furnish veterans with Supplemental 
Statements of the Case in the circumstances here present: 

The agency of original jurisdiction will furnish the 
appellant and 
his or her representative, if any, a Supplemental 
Statement of the 
case if the agency of original jurisdiction receives 
additional pertinent evidence after a Statement of the 
Case or the most recent Supplemental Statement of the 
Case has been issued and before the appeal is 
certified to the Board of Veterans' Appeals and the 
appellate record 
is transferred to the Board.  67 Fed. Reg. 3099-3106 
(Jan. 23, 2002) [to be codified as amended at 38 C.F.R. 
§ 19.31(b)(1)].  

In connection with the veteran's July 2001 VA examination for 
his right hip, the examiner wrote that the veteran had been 
sent for hip X-rays.  These x-rays are not of record.  In the 
interest of expediency (since the RO must issue the 
Supplemental Statement of the Case discussed above), the RO 
should obtain a copy of all x-rays conducted in connection 
with the July 2001 VA examination, as well as all relevant VA 
outpatient treatment records (the last VA treatment records 
on file are from 1999).   

It is also noted that at the veteran's October 2001 Travel 
Board hearing, he stated that he had applied for Social 
Security Administration (SSA) benefits and had had a SSA 
physical examination about a week earlier.  The RO should 
attempt to obtain the report of the SSA physical examination.  
 
In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the SSA, and 
obtain all medical records pertaining to 
the veteran's claim for SSA benefits.  
All responses from the SSA should be 
documented in the claims file.  

2.  The RO should obtain any VA x-rays 
conducted in connection with the July 
2001 VA examination of the veteran, as 
well as copies of all VA Medical Center 
treatment records for the period after 
May 1999.  

3.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims of an 
increased rating for residuals of an 
osteoid osteoma of the right proximal 
femur and a stress fracture of the right 
femoral neck, from 30 percent disabling, 
service connection for a left hip 
disability (to include arthritis), both 
on a direct basis, and as secondary to 
the veteran's service-connected right 
femur disability, service connection for 
a right hip disability (specifically to 
include arthritis, but separate from the 
veteran's service-connected residuals of 
an osteoid osteoma of the right proximal 
femur and stress fracture of the right 
proximal neck) both on a direct basis and 
as secondary to the service-connected 
right femur disability, as well as for a 
TDIU.  The RO should issue a SSOC.  In 
particular, the RO should consider the 
report of the July 2001 VA examination.  
If the RO's decision is unfavorable to 
the veteran's claims, in whole or in 
part, he and his representative should be 
given a copy of the SSOC and afforded an 
appropriate the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

